ORDER
The Court, having considered the Joint Petition of the Attorney Grievance Commission of Maryland and the Respondent, CHRISTOPHER M. LEE, to indefinitely suspend the Respondent from the practice of law in the State of Maryland, it is this 23rd day of December, 2005;
ORDERED, by the Court of Appeals of Maryland, that the joint petition be, and it is hereby GRANTED, and the Respondent, Christopher M. Lee, is hereby Indefinitely Suspended from the practice of law in the State of Maryland; and it is further
ORDERED, that the said suspension shall commence immediately, and it is further
ORDERED, that the Clerk of this Court shall strike the name of Christopher M. Lee from the register of attorneys and shall verify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-773(d).